Title: Thomas Jefferson to John Le Tellier, 22 July 1817
From: Jefferson, Thomas
To: Le Tellier, John


          
            Dear Sir
            Monticello 
				  July 22. 17.
          
          I live about three miles from a pleasant & respectable village called Charlottesville of about 500. inhabitants. the county of Albemarle in which it is, and of which it is the center of all the business, has about 20,000. inhabitants, many rich and all independant. the soil is the most fertile of any upland soil I know in the state, and a healthier climate is not in the world. we are about establishing a college a mile from the town, at which we count on seeing 2. or 300. students. provisions abound and are cheap; and rent is about 30.D. a year for good rooms, and less proportionably for indifferent. we want a good silversmith in the town, & such an one would find more work than he could do, and ready money always. I have prevented the inhabitants from engaging another until I could hear from you, and in giving them a true account of your character & talents, they would give you a preference to all other competitors. I know nothing of your present situation, but have stated all these circumstances to enable you to decide for yourself whether an establishment here, without a single competitor, might not be better for yourself & family. perhaps before you decide, you had better come and see for yourself. the stage will deposit you at my door, where we shall be glad to keep you until you can look about you and decide. but I set out for Bedford on the 5th of August & shall be there till late in September. our court is on the 4th of August, where you would see the county assembled, and it would be well that you should be here 2. or 3. days before that. in the mean time drop me a line that I may know whether to expect you, & be assured of every service I can render you as of my continued esteem.
          Th: Jefferson
        